                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA




 In re                                                                    Case No. 11−12254
                                                                          Chapter 11
 Small Loans, Inc. ,

         Debtor.


 PURSUANT TO LOCAL RULE 1017−1, THIS CASE MAY BE DISMISSED WITHOUT
 FURTHER NOTICE OR HEARING UNLESS A RESPONSE IS FILED BY A PARTY IN
 INTEREST WITHIN 21 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE
 SERVED UPON THE MOVING PARTY AND, IN THE MANNER DIRECTED BY
 LOCAL RULE 5005−1, FILED WITH THE CLERK ELECTRONICALLY OR BY U.S.
 MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE
 CHURCH STREET, MONTGOMERY, AL 36104.



                                    NOTICE OF DISMISSAL


 Notice is hereby given that the debtor in this case has done the following:

           Failed to file a schedule or statement within the time allowed by law or order of this
           court.
           Defaulted in the payment of an installment payment under Local Rule 1006−1.
           Failed to appear at an 11 U.S.C. § 341 meeting of creditors.
           Failed to serve notice or file proof of service of a notice as required by Local Rule
           2003−1(b)(1).
           Failed to timely file answers to interrogatories, if permitted under Local Rule
           2003−1(f).
           Failed to provide a tax return pursuant to 11 U.S.C. § 521(e)(2)(A)(i).
           Failed to obtain prepetition credit counseling in accordance with 11 U.S.C. §§
           109(h)(1) and 521(b).
           Made a material default in payments under a confirmed plan, 11 U.S.C. § 1208(c)(6).
           Failed to timely commence payments pursuant to 11 U.S.C. § 1326(a)(1).
           Failed to pay any domestic support obligation pursuant to 11 U.S.C. §§ 1307(c)(11)
           and 1208(c)(10).
           Failed to provide a tax return pursuant to 11 U.S.C. § 521(e)(2)(A)(i) or to file a tax
           return with the appropriate taxing authority pursuant to 11 U.S.C. § 1307(e).
           Failed to modify the chapter 13 plan or to object to the claim of a creditor whose claim
           is filed for which the plan makes no provisions.
           Failed to file reports as required by Local Rule 2015−1(a)(2).
           Failed to appear at conferences as required by Local Rule 2015−1(a)(3).


Case 11-12254          Doc 993    Filed 02/27/19 Entered 02/28/19 00:18:37             Desc Imaged
                                 Certificate of Notice Page 1 of 5
           Is deceased.


 Unless a response to this notice is filed or the deficiency is cured within 21 days of service of this
 notice, the case may be dismissed without further notice. Responses must state clearly why the
 case should not be dismissed.


 Dated February 25, 2019




                                                        Juan−Carlos Guerrero
                                                        Clerk of Court




Case 11-12254       Doc 993      Filed 02/27/19 Entered 02/28/19 00:18:37                Desc Imaged
                                Certificate of Notice Page 2 of 5
                                               United States Bankruptcy Court
                                                Middle District of Alabama
In re:                                                                                                     Case No. 11-12254-WRS
Small Loans, Inc.                                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1127-1                  User: swilliams                    Page 1 of 3                          Date Rcvd: Feb 25, 2019
                                      Form ID: nndsmtr                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Small Loans, Inc.,   114 South Broad Street,   Bainbridge, GA 39817-3614

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Andrew H. Dekle    on behalf of Creditor John B. Remion ahdekle@bouhan.com
              Andrew H. Dekle    on behalf of Creditor Robert Knox ahdekle@bouhan.com
              Bankruptcy Administrator    ba@almb.uscourts.gov
              Bill D Bensinger    on behalf of Debtor    Small Loans, Inc. bdbensinger@csattorneys.com,
               bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor in Jointly Administered Case    The Money Tree, Inc.
               bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor in Jointly Administered Case    The Money Tree of Louisiana,
               Inc. bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor    The Money Tree of Georgia Inc.
               bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor in Jointly Administered Case    The Money Tree of Florida,
               Inc. bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor    The Money Tree of Florida Inc.
               bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bill D Bensinger    on behalf of Debtor in Jointly Administered Case    The Money Tree of Georgia,
               Inc. bdbensinger@csattorneys.com, bill-bensinger-5829@ecf.pacerpro.com
              Bradley R. Hightower    on behalf of Trustee S. Gregory Hays brhightower@csattorneys.com,
               brad--hightower-1605@ecf.pacerpro.com
              Bradley R. Hightower    on behalf of Accountant    Hays Financial Consulting, LLC
               brhightower@csattorneys.com, brad--hightower-1605@ecf.pacerpro.com
              Cater C. Thompson    on behalf of Creditor    FTC of Onaga cater.thompson@jonescork.com,
               andrea.harris@jonescork.com
              Charles N. Parnell, III    on behalf of Creditor    E. Edwin Johnson & Barbara M. Henricks
               bkrp@parnellsoutheast.com
              Charles N. Parnell, III    on behalf of Creditor    Robert & Maire Hendrie bkrp@parnellsoutheast.com
              Charles N. Parnell, III    on behalf of Creditor    Bernard Randy Miller bkrp@parnellsoutheast.com
              Charles N. Parnell, III    on behalf of Creditor    Cleveland and Robbins P.C.
               bkrp@parnellsoutheast.com
              Christian J. Steinmetz, III     on behalf of Creditor Larry B Goggins cjs@ggsattorneys.com
              Christopher W Terry    on behalf of Creditor Ruby E. Altman chris@boyerterry.com
              Daniel D. Sparks    on behalf of Trustee S. Gregory Hays ddsparks@csattorneys.com,
               dan-sparks-9722@ecf.pacerpro.com
              David A Garland, Esq    on behalf of Creditor Howard E. Barfknecht dgarland@mcdr-law.com,
               mcdrbk@gmail.com
              Doug Wolfe     on behalf of Creditor    ASM Capital, L.P. dwolfe@asmcapital.com
              Doug Wolfe     on behalf of Creditor    ASM Capital IV, L.P. dwolfe@asmcapital.com
              Douglas L Henry    on behalf of Creditor Greg D Morrow hanklaw@windstream.net
              Eric L. Gay    on behalf of Defendant    Dowdy & Whittaker, LLC egay@sowegalaw.com
              Eric L. Gay    on behalf of Defendant    Callahan Insurance Agency, Inc. egay@sowegalaw.com
              Eric Tyson Ray    on behalf of Defendant    Georgia Power Company eray@balch.com, bevans@balch.com

         Case 11-12254            Doc 993        Filed 02/27/19 Entered 02/28/19 00:18:37                         Desc Imaged
                                                Certificate of Notice Page 3 of 5
District/off: 1127-1          User: swilliams             Page 2 of 3                  Date Rcvd: Feb 25, 2019
                              Form ID: nndsmtr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Eric Tyson Ray    on behalf of Defendant    Southern Company Services, Inc. eray@balch.com,
               bevans@balch.com
              Eric Tyson Ray    on behalf of Creditor    Alabama Power Company eray@balch.com, bevans@balch.com
              Eric Tyson Ray    on behalf of Defendant    Alabama Power Company eray@balch.com, bevans@balch.com
              Eric Tyson Ray    on behalf of Defendant    The Southern Company eray@balch.com, bevans@balch.com
              Frank W. DeBorde    on behalf of Creditor    LOTSolutions, Inc., formerly known as Life of the
               South Service Co., as agent for Life of the South Insurance Co., Insurance Co. of the South,
               Bankers Life of Louisiana, and Lyndon Southern Ins. Co. fwd@mmmlaw.com
              Heather D. Brown    on behalf of Creditor    Kolb, Wheeler & Walter @ Brunswick, LLC
               heather@hdbrownlaw.com, jwest@kkgpc.com
              Jan M Hayden    on behalf of Debtor    Small Loans, Inc. jhayden@bakerdonelson.com,
               lhunter@bakerdonelson.com;kpinkston@bakerdonelson.com
              Jay H. Clark    on behalf of Creditor Dorrell F Addison jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Eddie D Smith, Sr jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor    Edmar Foundation jc@wallacejordan.com,
               aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor    Estate of Matte Mae Myers Smith jc@wallacejordan.com,
               aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor    Mattie Myers Smith Teacher Development Fund
               jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Snester F Bivins jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Trinika K Addison jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Martha K Smith jc@wallacejordan.com, aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Ruby Oliver Dudley jc@wallacejordan.com,
               aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor    Alvy Devon Smith Scholarship Fund jc@wallacejordan.com,
               aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor Milton Bivins, Jr jc@wallacejordan.com,
               aa@wallacejordan.com
              Jay H. Clark    on behalf of Creditor    Macedonia Baptist Church jc@wallacejordan.com,
               aa@wallacejordan.com
              John D Elrod    on behalf of Interested Party    Post-Confirmation Committee elrodj@gtlaw.com,
               fieldss@gtlaw.com;keckb@gtlaw.com
              John D Elrod    on behalf of Plaintiff    The Post-Confirmation Committee for Small Loans, Inc., et
               al. elrodj@gtlaw.com, fieldss@gtlaw.com;keckb@gtlaw.com
              John D Elrod    on behalf of Plaintiff    The Post-Confirmation Committee for Small Loans, Inc., et
               al elrodj@gtlaw.com, fieldss@gtlaw.com;keckb@gtlaw.com
              John D Elrod    on behalf of Creditor Committee    The Official Committee of Unsecured Creditors
               elrodj@gtlaw.com, fieldss@gtlaw.com;keckb@gtlaw.com
              John D Elrod    on behalf of Trustee S. Gregory Hays elrodj@gtlaw.com,
               fieldss@gtlaw.com;keckb@gtlaw.com
              John D Elrod    on behalf of Plaintiff    The Post-Confirmation Committee of Small Loans, Inc., et
               al. elrodj@gtlaw.com, fieldss@gtlaw.com;keckb@gtlaw.com
              Lawrence B. Voit    on behalf of Creditor Regina L. Hixon lvoit@silvervoit.com,
               notices@silvervoit.com
              Lawrence B. Voit    on behalf of Creditor Marion Oliver lvoit@silvervoit.com,
               notices@silvervoit.com
              Lawrence B. Voit    on behalf of Creditor Glenda Jackson lvoit@silvervoit.com,
               notices@silvervoit.com
              Lawrence B. Voit    on behalf of Creditor Brittany Cherise Prime lvoit@silvervoit.com,
               notices@silvervoit.com
              Lawrence B. Voit    on behalf of Creditor Trevor Dees lvoit@silvervoit.com,
               notices@silvervoit.com
              Lisa Wolgast     on behalf of Creditor    LOTSolutions, Inc., formerly known as Life of the South
               Service Co., as agent for Life of the South Insurance Co., Insurance Co. of the South, Bankers
               Life of Louisiana, and Lyndon Southern Ins. Co. lwolgast@mmmlaw.com
              Marc P. Solomon    on behalf of Debtor in Jointly Administered Case    The Money Tree of Georgia,
               Inc. msolomon@burr.com, mgunnells@burr.com
              Marc P. Solomon    on behalf of Debtor in Jointly Administered Case    The Money Tree of Florida,
               Inc. msolomon@burr.com, mgunnells@burr.com
              Marc P. Solomon    on behalf of Debtor in Jointly Administered Case    The Money Tree, Inc.
               msolomon@burr.com, mgunnells@burr.com
              Marc P. Solomon    on behalf of Debtor in Jointly Administered Case    The Money Tree of Louisiana,
               Inc. msolomon@burr.com, mgunnells@burr.com
              Matthew A Gold    on behalf of Creditor    Argo Partners courts@argopartners.net
              Max A. Moseley    on behalf of Debtor    The Money Tree of Louisiana, Inc. mmoseley29@hotmail.com,
               mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor    Small Loans, Inc. mmoseley29@hotmail.com,
               mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor    The Money Tree of Georgia Inc. mmoseley29@hotmail.com,
               mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor    The Money Tree Inc. mmoseley29@hotmail.com,
               mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor in Jointly Administered Case    The Money Tree of Georgia,
               Inc. mmoseley29@hotmail.com, mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor in Jointly Administered Case    The Money Tree, Inc.
               mmoseley29@hotmail.com, mmoseley@kppblaw.com

       Case 11-12254       Doc 993     Filed 02/27/19 Entered 02/28/19 00:18:37            Desc Imaged
                                      Certificate of Notice Page 4 of 5
District/off: 1127-1          User: swilliams             Page 3 of 3                  Date Rcvd: Feb 25, 2019
                              Form ID: nndsmtr            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Max A. Moseley    on behalf of Debtor in Jointly Administered Case    The Money Tree of Florida,
               Inc. mmoseley29@hotmail.com, mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor in Jointly Administered Case    The Money Tree of Louisiana,
               Inc. mmoseley29@hotmail.com, mmoseley@kppblaw.com
              Max A. Moseley    on behalf of Debtor   The Money Tree of Florida Inc. mmoseley29@hotmail.com,
               mmoseley@kppblaw.com
              Michael J Paque    MPaque@kccllc.com
              Natasha J. Wood    on behalf of Debtor    Small Loans, Inc. natasha.wood@westernshamrock.com,
               njwoodlaw@gmail.com
              Norman M Stockman    on behalf of Financial Advisor    HGH Associates LLC
               nstockman@handarendall.com, avaughn@handarendall.com;jmiles@handarendall.com
              Quentin Ray Carr    on behalf of Creditor Mary R. Adams quecarr@windstream.net
              Quentin Ray Carr    on behalf of Creditor Clara Ivester quecarr@windstream.net
              R. Randolph Neeley    on behalf of Creditor    United States of America, Internal Revenue Service
               rand.neeley@usdoj.gov, carol.brensing@usdoj.gov
              Rita H. Dixon    on behalf of Plaintiff    The Post-Confirmation Committee for Small Loans, Inc.,
               et al ritadixon@mindspring.com
              Rita H. Dixon    on behalf of Interested Party    Post-Confirmation Committee
               ritadixon@mindspring.com
              Shane G. Ramsey    on behalf of Defendant    Life of the South Insurance Company
               sramsey@kilpatricktownsend.com
              Shelba D. Sellers    on behalf of Creditor Ruby G. Bryant shelba_sellers@yahoo.com
              Stephen G. Gunby    on behalf of Interested Party Carolyn and Donald Asbell sgg@psstf.com
              Steven K. Brackin    on behalf of Creditor Phyllis F. Brackin marthah@lbfjlaw.com,
               sbrackin@lbfjlaw.com
              Susan R. Sherrill-Beard    on behalf of Creditor    United States Securities and Exchange
               Commission sherrill-beards@sec.gov, atlreorg@sec.gov;baddleyd@sec.gov
              Todd C Meyers    on behalf of Defendant    Life of the South Insurance Company
               tmeyers@kilpatricktownsend.com,
               mlangford@kilpatricktownsend.com;sagreen@kilpatricktownsend.com;mwilliams@kilpatricktownsend.com
              Von G. Memory    on behalf of Other Prof.    Memory & Day vgm@memorylegal.com,
               bwesley@memorylegal.com;sbernhard@memorylegal.com
              William M. Brakefield    on behalf of Creditor James D. Stephens bankruptcy@hubbardfirm.com
                                                                                               TOTAL: 88




       Case 11-12254       Doc 993     Filed 02/27/19 Entered 02/28/19 00:18:37            Desc Imaged
                                      Certificate of Notice Page 5 of 5
